Citation Nr: 1444794	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent for disc disease with annular fissure and disc protrusion at L5-S1.  

3.  Entitlement to a disability rating in excess of 10 percent for lumbar radiculopathy affecting the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to November 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which granted entitlement to service connection for PTSD and assigned a 10 percent disability rating effective January 18, 2011, and continued a 20 percent disability rating for the Veteran's lumbar spine disability.  

In an August 2011 rating decision, the RO increased the disability rating for PTSD to 50 percent, effective January 18, 2011.  As the Veteran has contended that this disability warrants a higher disability rating, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in May 2014.  A transcript of this hearing has been associated with the record.

(The issues of entitlement to a disability rating in excess of 20 percent for the low back disability and in excess of 10 percent for lumbar radiculopathy affecting the right lower extremity are addressed in a remand that follows the decision below.)


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his PTSD has been manifested by symptoms that have resulted in occupational and social impairment with deficiencies in most areas; total impairment has not been shown.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have been met over the entire claim period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

A Veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993). 

In this case, the Veteran's representative stated in his January 2012 Form 9 and at his May 2014 Board hearing that the Veteran's PTSD warranted a 70 percent rating.  No other specific argument as to a disability rating has been presented during the course of this appeal.  The Board is granting the relief requested by the Veteran, i.e., an increased 70 percent rating for PTSD.  In view of the Board's decision, which constitutes a grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

In evaluating the severity of the Veteran's PTSD, the Board is cognizant that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  However, as recently explained by the United States Court of Appeals for the Federal Circuit (Federal Circuit), the determination of whether a disability rating is warranted under 38 C.F.R. § 4.130 is 'symptom-driven,' meaning that 'symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating' under the general criteria for rating mental disorders.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed . Cir.2013).  Section 4.130 requires 'not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas[;]' thus, it 'requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas.' Id.; see 38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Veteran was provided with a VA examination in March 2011.  He reported that he did not spend time with anyone anymore.  His relationships were strained, and he was frustrated and irritable with people.  He noted that he golfed and bowled for fun, and played video games.  Upon examination, the Veteran's mood was anxious.  He described sleep impairment in that he kicked and punched in his sleep, and that his ex-fiancé would wake up with bruises.  The examiner found that his remote memory was normal, and that his recent and immediate memory were mildly impaired.  

The examiner found that the Veteran met the criteria for a diagnosis of PTSD, as he exhibited symptoms meeting the DSM IV guidelines.  The Veteran reported persistent re-experiencing of the traumatic event, in that he had recurrent and intrusive distressing recollections and acted as if the traumatic event were recurring.  He also indicated that he had intense psychological distress at exposure to internal or external cues that reminded him of his in-service stressor.  In addition, the Veteran exhibited persistent avoidance of stimuli associated with the trauma, such as efforts to avoid thoughts, feelings, or conversations associated with the trauma, the inability to recall an important aspect of the trauma, the feeling of detachment or estrangement from others, and a restricted range of affect, being unable to have loving feelings.  The Veteran also reported increased arousal, in that he had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  

The examiner found that his symptoms caused clinically significant distress or impairment in social, occupational, and other important areas of functioning.  His symptoms were chronic, he had no remissions.  The Veteran indicated that he avoided crowds, emotionally charged situations, and situations where people were standing behind him.  His mood was irritable, and his tolerance was diminished.  He was depressed and less apt to participate in leisure activities.  He had anxiety and sleep disturbances.  At the time of the examination, the Veteran was employed full time as a computer technician.  He had no lost time, but endorsed decreased concentration and poor social interactions.  The examiner assigned a GAF score of 49.  The examiner noted that the Veteran's prognosis was relatively guarded, but that his medication was helping to some extent.

The examiner found that there was not total occupational and social impairment due to PTSD signs and symptoms.  However, the examiner did conclude that PTSD signs and symptoms resulted in deficiencies in thinking, in that he had frequent flashbacks, and experienced some memory and concentration problems.  He also had deficiencies in work/school in that he took online classes and could not attend school in a classroom setting due to his anxiety.  He had deficiencies in mood, in that he described diminished frustration tolerance, increased irritability, and mood dysphoria.  In addition, the examiner noted that the Veteran had reduced reliability and productivity due to PTSD symptoms.  Specifically, the Veteran continued to experience nightmares, flashbacks, and continued with a hyper-responsive startle.  He had shown some minimal improvement in these domains.  There was no evidence of psychosis, suicidal or homicidal ideations, or audio or visual hallucinations.  He demonstrated a very good understanding of his PTSD symptoms and was compliant with his medications.

The Veteran submitted several lay statements in support of his claim.  His girlfriend of five and a half years indicated that the Veteran had problems remembering information and simple tasks in the short term.  In addition, she observed many mood swings and unprovoked anger.  She noted that the Veteran was frequently "on guard and very jumpy."  She stated that she was a night nurse, and came home early one night, surprising the Veteran, and that he almost hit her over the head with a baseball bat.  The Veteran kicked and punched in his sleep, as a result of his nightmares, and that she was left with bruises as a result.  Finally, she stated that she felt that PTSD had "taken control of their lives."

The Veteran's mother and stepfather also submitted a letter.  They indicated that they observed the Veteran's "constant and consistent" mood swings over the prior years.  The Veteran would at times become completely withdrawn and not participate in any family activities or conversations.  At times, however, the Veteran could fully participate in family visits.  They also noted that the Veteran appeared to be aloof and unresponsive in facial expressions and reluctance to make eye contact.  He played hours of video games, during which time he did not make contact or interact with anyone.  They observed that the Veteran had difficulty sleeping, and had violent dreams.

The Veteran's coworker indicated that she observed the Veteran's mood swings in their workplace, and a specific incident when he yelled at her apparently for no reason.  She also reported that he closed and locked his door and ignored everyone at least once or twice a week.

The Veteran's supervisor noted that the Veteran had several instances of tardiness, and often lacked tact and self-control when he interacted with his supervisors.  In addition, when given tasks, there have been several times that the Veteran had to ask for instructions to be repeated or forgot to perform the tasks.  

The Veteran also provided testimony in support of his claim.  He indicated that he felt that his symptoms warranted a 70 percent disability rating.  He testified that he could not be around too many people.  He went grocery shopping late at night, in order to avoid people, and if he had to interact with others, his heart would start racing and he would feel as though he was going to pass out.  He indicated that he had problems with anger at work, and that he was working about four days a month.  If things felt hectic at work, he would have panic attacks, particularly if he needed to deal with more than one person at the same time.  He could concentrate as long as he had someone he knew next to him, because that helped him to feel "protected."  The Veteran kept to himself most of the time, even at home with his family and on the holidays.  He reported that he only had two or three friends, and that he never talked to them.  He had no social activities.

The Board finds that the medical and lay evidence of record supports a finding that the Veteran's PTSD more closely approximates the criteria for a 70 percent disability rating.  

The Veteran has provided testimony and lay evidence describing his psychiatric symptoms over the claim period.  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the Veteran and the individuals who submitted lay statements are competent to describe the Veteran's symptoms they have observed.  

The Veteran's testimony and additional lay statements submitted reflect that he experiences symptoms including consistent panic affecting his ability to function independently, unprovoked angry outbursts, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  Indeed, the Veteran has indicated that does not keep in touch with the few friends that he has, and isolates even from his family.  He isolates from co-workers, and even avoids people in public places, such as at the supermarket.  His anxiety and panic affect his ability to work with others and cause a loss of concentration while working.

Moreover, the VA examiner concluded that the Veteran's PTSD caused deficiencies in thinking, work/school, and mood.  The Board finds that the lay evidence of record supports this opinion.  In addition, the GAF score of 40 assigned by the March 2011 VA examiner also supports the Veteran's claim, reflecting serious symptoms in social and occupational impairment.  As such, the Board concludes that a 70 percent disability rating is warranted for the Veteran's service-connected PTSD.  

The Board finds, however, the Veteran symptoms do not meet the criteria for a 100 percent disability rating.  The Veteran has not endorsed that he has total social and occupational impairment, and the medical evidence of record does not support such a finding.  The VA examiner noted specifically that the Veteran did not have total social and occupational impairment due to PTSD.  Moreover, the Veteran has not exhibited symptoms of the degree typical of the criteria for a 100 percent disability rating, including gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behaviour, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  

As the level of disability has been consistent throughout the appeals period, staged ratings are not appropriate in this case.  Fenderson.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as memory and concentration impairment, anxiety, irritability, sleep disturbances, and depression.   These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule.  

The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in occupational and social functioning.  In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his PTSD has caused marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Court has held that entitlement to a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, there has been no allegation or evidence of unemployability.  At his March 2011 VA examination, the Veteran reported that he was working full time as a computer technician.  At his hearing, he indicated that he was working approximately four days per month as a contractor.  However, he did not contend, and the evidence does not reflect, that this change in employment status was due to his service-connected PTSD.  Accordingly, the question of entitlement to TDIU due to PTSD has not been raised.


ORDER

A 70 percent disability rating for service-connected PTSD is granted, subject to the law and regulations governing the award of monetary benefits.



REMAND

The Board notes that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  At his hearing, the Veteran indicated that he had been seen a few months prior to the hearing for what he described as chest pain.  The VA doctor found that it was possible that his pain was related to nerve pain from the disc in his back.  These records are not in the claims file or the Virtual VA or VBMS systems.  The most recent treatment records reflecting the Veteran's care are in Virtual VA and are dated in September 2012.  As such, on remand, current records reflecting treatment for the Veteran's service-connected back disability and any associated neurological abnormalities should be associated with the record.

The Veteran's most recent examination to determine the nature and severity of his service-connected lumbar spine disability was provided in May 2012.  At his hearing, the Veteran indicated that his back disability was increasingly causing him more pain.  See hearing transcript, page 12.  As such, the Veteran should be provided with a new examination to determine the current nature and severity of his service-connected lumbar spine disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment related to the back or associated neurological symptoms from VA facilities where the Veteran has sought treatment since September 2012.

2.  The Veteran should thereafter be afforded an examination to determine the current level of impairment due to the service-connected lumbar spine disability, including any associated neurologic impairment.

The claims folder must be made available to and reviewed by the examiner.

Ranges of lumbar spine motion should be reported in degrees. The examiner should also determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  All functional losses should be equated to range-of-motion lost (beyond what is shown clinically).  It should be specifically noted whether the Veteran experiences disability tantamount to unfavorable ankylosis of the entire thoracolumbar spine.

The examiner should specifically identify and assess any neurologic impairment due to the service-connected disability, to including reflex changes, characteristic pain, and muscle spasm.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to each nerve involved or seemingly involved as to whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

The examiner should assess the frequency and duration of any periods during which intervertebral disc syndrome has required bed rest prescribed by a physician.

The examiner should also assess the effects that the Veteran's service-connected back disability and any associated neurological impairments found on examination have on his ability to secure and maintain employment.

3.  If any benefit on appeal remains denied, the agency of original jurisdiction should issue a supplemental statement of the case.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


